UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-1659


MR. GLENWOOD THOMAS; MR. ERIC BANKS; MR. LANNY BODDY,

                Plaintiffs - Appellants,

          v.

MAYOR AND CITY COUNCIL OF BALTIMORE CITY,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:11-cv-02479-JKB)


Submitted:   January 23, 2014              Decided:   January 27, 2014


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John H. Morris, Jr., Baltimore, Maryland, for Appellants.
George A. Nilson, City Solicitor, William R. Phelan, Jr., Chief
Solicitor, Phyllis P. Edmonds, Assistant Solicitor, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Glenwood        Thomas,     Eric       Banks,      and     Lanny        Boddy

(“Appellants”)       appeal       the     district      court’s        order    granting

summary    judgment      in    favor    of    the    Mayor    and    City   Council      of

Baltimore City in Appellants’ employment discrimination action.

We have reviewed the parties’ briefs and the record on appeal

and find no reversible error.                     Accordingly, we affirm for the

reasons stated by the district court.                   Thomas v. Mayor and City

Council     of     Baltimore      City,       No.    1:11-cv-02479-JKB          (D.    Md.

Apr. 17,    2013).       We     dispense      with    oral    argument      because     the

facts   and      legal   contentions         are    adequately      presented     in    the

materials     before     this    court       and    argument    would    not     aid    the

decisional process.



                                                                                AFFIRMED




                                              2